 In the Matter of MANDAN RADIO ASSOCIATION, INC.andINTERNA-TIONALBROTHERHOOD OF ELECTRICALWORKERS,LOCAL B-975(A. F. of L.)Case No. C-1347-Decided May 7, 1940Radio Broadcasting Industry-Settlement:stipulationproviding for com-pliance with the Act, including back pay in specified amount as to one person-Order:entered on stipulation.Mr Lee LoevingerandMr. W. P. Monson,for the Board.Sullivan,, FleckctSullivan,byMr. Johm, F. Sullivan,ofMandan,N. Dak., for the respondent.Mr. J. Harris Igou,of Austin,Minn.,for the Union.Mr. J. H. Krug,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by, International Brotherhood of ElectricalWorkers, Local B-975, affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the EighteenthRegion (Minneapolis, Minnesota), issued its complaint, dated May2, 1939, against Mandan Radio Association, Inc., Mandan, NorthDakota, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and accompanyingnotices of hearing were duly served upon the respondent and uponthe Union.As to the unfair labor practices, the complaint alleged in substance(1) that on or about March 20, 1939, the respondent discharged PaulN. Edwards 1 and at all times since failed or refused to reinstate him,1Referred to in the complaint as "Paul Edwards"23 N L R.B, No. 54.643 644DECISIONSOF NATIONAL LABORRELATIONS BOARDbecause he joined and assisted the Union and engaged in concertedactivitieswith other employees for the purposes of collective bar-gaining and other mutual aid and protection;(2) that the respondentadvised, urged,threatened,and warned its employees to refrainfrom becoming or remaining members of the Union;and (3)that bysuch acts,and other acts, the respondent interfered with, restrained,and coerced its employees in the exerciseof the rightsgranted to themin Section 7 of the Act.Thereafter the respondent filed an answer in which it admittedcertain allegations of the complaint with respect to its business andthe operation of its radio-broadcasting station, denied that it hadengaged in the alleged unfair labor practices,and averred that Ed-wards had quit his employment immediately upon receiving noticefrom the respondent's vice president and general manager that hisservices would be terminated on April 1, 1939.Pursuant to the notice of hearing,a hearing was held at Mandan,North Dakota, on May 18 and 19, 1939, before Charles E. Persons,the Trial Examiner duly designated by the Board. The Board andthe respondent were represented by counsel and the Union by anofficial of InternationalBrotherhoodof ElectricalWorkers, hereincalled the I. B. E. W.The Board and the respondent participatedin the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issueswas afforded all parties.On August 28, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served on the respondent and theUnion, inwhichhe found that the respondent had engaged in unfairlabor practices,within the meaning of Section 8(1) and(3) of theAct.He recommended that the respondent cease and desist from itsunfair labor practices;thatitmake Edwards whole for any loss ofpay he mayhave suffered by reason of the respondent's discrimina-tion, and offer him reinstatement to his former position withoutprejudice to his seniority and other rights and privileges;and thatit take certain other affirmative action designed to effectuate thepolicies ofthe Act.On September 18, 1939, the respondent filed exceptions to the In-termediate Report.On October 18, 1939, pursuant to Dermissiongranted by the Board,the respondent filed a brief in support of itsexceptions.None of the parties requested oral argument before theBoard.On April 20, 1940, the respondent,the Union, and counsel for theBoard entered into the following stipulation,subject to the approvalof the Board, in settlement of the case :IT IS HEREBY STIPULATED AND AGREED,by and between,MandanRadio Association, Inc., respondent herein; International Broth- MANDAN RADIO ASSOCIATION, INC.,645erhood of ElectricalWorkers, Local B-975 (A. F. L.) chargingparty herein; and Weldon P. Monson, Attorney for the NationalLabor Relations Board, that:1.Upon charges filed by the International Brotherhood ofElectricalWorkers, Local B-975 (A. F. of L.) sometimes here-inafter referred to as the Union, the National Labor RelationsBoard, by the Regional Director for the Eighteenth Region, act-,^.ing,.pursuant to authority granted in Section 10 (b) of the Na-tionalLabor Relations Act, 49 Stat. 449, and its Rules andRegulations, Series I, as amended, Article IV; Section I, issuedits complaint on the 2nd day of May, 1939, against the MandanRadio Association, Inc.II.On or about August 23rd, 1939, Charles E. Persons, TrialExaminer, designated to conduct a hearing in the above case,duly rendered his Intermediate Report after a hearing in whichallpartieswere represented and afforded an opportunity tofully participate and to be heard in the proceeding.Copies ofsaid Intermediate Report were duly served upon all parties tosaid proceeding.On or about September 13th, 1939, the Respondent, MandanRadio Association, Inc., filed Exceptions to said IntermediateReport,' and later its Brief in support thereof, which it herebywithdraws and stipulates further that the record may be closedfor the purpose of effectuating the terms of this Stipulation.III.Respondent, Mandan Radio Association, Inc., is and hasbeen for a long period of time a North Dakota corporation andoperates a radio station, known by the call letters KGCU.Theprincipal office of the respondent is at Mandan, with the radiostation located three miles east of that City.The respondent alsomaintains a studio in Bismarck, North Dakota.There are nosubsidiary or affiliated organizations.The respondent is dulylicensed by the Federal Communications Commission.Thelicense was last renewed on March 6th, 1939. In experimentalbroadcast, the station was heard in the neighboring states ofSouth Dakota and Montana, and in Canada. It has an effectiveradius for program broadcasts at 125 miles.During 1938 andthe first four months of 1939, the station purchased approxi-mately $2,350.00 worth of equipment and apparatus, 75 per centof which were purchased outside of North Dakota. The stationwas operated on an average of 350 hours monthly. Forty-fiveper cent of this time was used in the transcription of recordsderived from the library of one C. P. McGregor, which is locatedin California.The news broadcasts of the station, which coveran average of twelve hours monthly, are derived from twosources : The Trans-Radio News and the Associated Press. The283034-41-vol 23-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth cases the source of this service is outside of North Dakota.The respondent, Mandan Radio Association, Inc., is engagedin interstate commerce within the meaning of the National LaborRelations Act.IV. The International Brotherhood of ElectricalWorkers,Local B-975 (A. F. of L.) is a labor organization admitting toitsmembership all production and maintenance employees ofthe respondent,but excluding supervisory employees.V. Upon this Stipulation, if approved by the National LaborRelations Board, and all the proceedings heretofore had in thismatter, and on the record in this case,and the pleadings, anOrder may -forthwith be entered by said Board providing asfollows :ORnrRThe Respondent,Mandan Radio Association,Inc., and its offi-cers, agents,successors and assigns,shall:.1.Cease and desist from :(a)Discouraging membership in the labor organization knownas the International Brotherhood of ElectricalWorkers, LocalB-975(A. F. of L.) or any otherlabor organization of its em-ployees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard totheir hire or tenure of employment or any term or condition oftheir employment because of their membership in, activity inbehalf of, or sympathy toward any such labor organization :(b) In any other manner interfering with, restraining orcoercing its employees in the exercise of the right of self-organization to form, join or assist labor organizations;to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining, or other mutual aid or protection,as guaranteedunder Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole Paul N. Edwards for any loss of pay hemay have suffered by reason of the respondent'sdischarge bypayment to him immediately of the sum of Three HundredDollars($300.00)which sum is in full satisfaction and settlementof the amount he would have earned but for his discharge, fromthe date thereof until the present date, less net earnings elsewhere.(b)Post immediately in conspicuous places at its office inMandan, and in Bismarck,and at the KGCU Radio Station, 'MANDAN RADIO ASSOCIATION, INC.647and maintain for a period of at least sixty (60 ,) ,consecutive-,days,notices to its employees, stating that respondent will cease anddesist in the manner set forth above in 1 (a) and (b) and willtake the affirmative action set forth in 2 (a) of this Order.(c)File with the Regional Director of the Eighteenth Region,within ten- (10) days from the date of the entry of this Order,a report in.writing, setting forth in detail the manner and formin which it has complied with the foregoing requirements.VI. It is STIPULATED AND AGREED that the United States Cir-cuit Court of Appeals for the Eighth Circuit, may, upon appli-cation of the National Labor Relations Board, enter a decree,enforcing the aforesaid Order of the Board, respondent expresslywaiving its right to contest the entry of such, decree in saidCircuit Court of Appeals, and further, respondent does herebyexpressly waive the right to receive notice of the filing by theNational Labor Relations Board of an application for the entryof such a decree.VII. It is FURTHER,UNDERSTOOD AND AGREED that this Stipu-lation embodies the entire agreement between the parties andthat there is no verbal agreement of any kind which varies,alters or adds to this Stipulation.VIII. It is FURTHER UNDERSTOOD AND AGREED that this Stipu-lation shall not become effective until approved by the NationalLabor Relations Board, and that it shall become effective andbinding immediately upon such approval.On April 24, 1940, the Board issued an order approving the fore-going stipulation and making it a part of the record.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTMandan Radio Association, Inc., a North Dakota corporation with.its principal office at Mandan, North Dakota, owns and operates, underlicense issued by the Federal Communications Association, a radiobroadcasting station located three miles east of Mandan and knownby the call letters KGCU.The respondent's radio station has an effective radius for programbroadcasts of. approximately 125 miles; experimental broadcasts havebeen heard in South Dakota, Montana, and Canada.The stationoperates approximately 350 hours per month, about 45 per cent of thistime being devoted to the playing of electrical transcriptions of recordsobtained from a library located in California.News broadcasts which 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDaverage 12 hours a month, are derived from short-wave Trans-RadioNews, originating outside of North Dakota, and through a local paperand radio association, this service also having its source outside ofNorth Dakota.During 1938 and the first 4 months of 1939 the respondent purchasedequipment amounting to approximately $2350, approximately 75 percent of which was purchased outside of North Dakota.We find that the respondent is engaged in trade, traffic, and com-merce among the several States, and that the activities of the respond-ent alleged in the complaint, occurring in connection with theoperations of the respondent described above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local B-975, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the respondent, excludingsupervisory employees.ORDERUpon the basis of the above findings of fact, the above stipulation,and the entire record, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent, Mandan Radio Association, Inc., Mandan,North Dakota, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the International Brotherhood ofElectricalWorkers, Local B-975, affiliated with the American Federa-tion of Labor, or in any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire or tenure of em-ployment or any term or condition of their employment because oftheir membership in, activity in behalf of, or sympathy toward anysuch labor organization;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining, or other mutualaid or protection, as guaranteed under Section 7 of the National LaborRelations Act. MANDAN RADIO ASSOCIATION, INC.6492. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Paul N. Edwards for any loss of pay he may havesuffered by reason of his discharge by payment to him immediatelyof the sum of Three Hundred Dollars ($300.00) which sum is in fullsatisfaction and settlement of the amount he would have earned butfor his discharge, from the date thereof until the present date, less netearnings elsewhere;(b) Post immediately in conspicuous places at its office in Mandan,and in Bismarck, and at the KGCU Radio Station, and maintain fora period of at least sixty (60) consecutive days, notices to its employees,stating that respondent will cease and desist in the manner set forthabove in 1 (a) and (b) and will take the affirmative action set forthin 2 (a) of this Order;(c) File with the Regional Director of the Eighteenth Region, with-in ten (10) days from the date of the entry of this Order, a report inwriting, setting forth in detail the manner and form in which it hascomplied with the foregoing requirements.